DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner recognizes Applicant’s Remarks and Claim Amendments received 06/23/2021 with pending claims 1-13, 15, 17 and cancelled claims 14, 16. Examiner notes all independent claims and select dependent claims were amended significantly, thereby modifying the scope and requiring an updated search and interpretation of the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minoshima (JP 2017139613).
Regarding Claim 1, Minoshima teaches an image processing apparatus (image processing apparatus of a camera 100; Fig 1 and ¶ [0012]-[0027]) comprising: a processing unit configured to obtain a selection instruction of an image adjustment mode from a user (image processing unit 103 generates dynamic range information and the operation switch group 109 allows a user to input instructions related to the luminance; Fig 1 and ¶ [0012], [0024]); a first adjusting unit configured to perform SDR gamma processing suitable for a standard dynamic range (SDR) on a raw image in a case where the user selects an SDR image adjustment mode and HDR gamma processing suitable for a high dynamic range (HDR) on the raw image in a case where the user selects an HDR image adjustment mode (user can input instructions to the operation switch group 109 to operate the luminance range (Y value, also referred to as gamma or brightness) using the luminance conversion unit 114 to perform a gradation conversion process for generating the standard dynamic range or the high dynamic range of an initial image, dependent on user input; Fig 1 and ¶ [0021]-[0024], [0026]); a second adjusting unit configured to perform a second image adjustment on an image after the SDR gamma processing or the HDR gamma processing (after luminance range is designated and calculated, the OSD unit 106 can correct the luminance conversion resolution by generating a zebra pattern and superimposing the pattern on the image data; ¶ [0025]); and a notification unit configured to, in a case where an operation for switching the SDR image adjustment mode and the HDR image adjustment mode is performed, make a notification about an adjustment parameter used in the second image adjustment (the microcomputer 108 notifies the OSD unit 106 and the user is also notified, of any luminance outside of the first image adjustment in the HDR or SDR, which then triggers the second image adjustment with the OSD unit 106 and the luminance conversion resolution is corrected through a zebra display; ¶ [0025], [0033]-[0034], [0042]), wherein the processing unit, the first adjusting unit, the second adjusting unit, and the notification unit are implemented via at least one processor (image processing unit 103, operation switch group 109, luminance conversion unit 114 and OSD unit 106 are implemented with the microcomputer 108 via the bus 116; ¶ [0012], [0017], [0020], [0024], [0025]). 
(when switching is performed by switch group 109 to modify the dynamic range using the luminance conversion unit 114 and the resulting luminance is out of range in an image region, the microcomputer 108 will notify the OSD unit 106 and the luminance conversion resolution is corrected with the image area presented in a zebra display; [0033]-[0034]).  

Regarding Claim 15, Minoshima teaches an image processing method (image processing method using camera apparatus 100; Figs 1, 3, 6 and ¶ [0028]-[0058]) comprising: obtaining a selection instruction of an image adjustment mode from a user (user will set zebra display to valid or invalid thereby operating the operation switch group 109 S301; Fig 3 and ¶ [0029]); performing, SDR gamma processing suitable for a standard dynamic range (SDR) on a raw image in a case where the user selects an SDR image adjustment mode (user input indicates the luminance (brightness) range of the image in the SDR via the operation switch group 109 S302 and the microcomputer 108 acquires luminance data and performs luminance conversion S303 within the SDR; Fig 3 and ¶ [0031], [0034]); performing HDR gamma processing suitable for a high dynamic range (HDR) on the raw image in a case where the user selects an HDR image adjustment mode (user input indicates the luminance (brightness) range of the image in the HDR via the operation switch group 109 S302 and the microcomputer 108 acquires luminance data and performs luminance conversion S303 within the HDR; Fig 3 and ¶ [0031], [0034]); performing a second image adjustment on an image after the SDR gamma processing or the HDR gamma processing (luminance outside of the range is adjusted using the OSD unit 106 by creating a zebra display S304; Fig 3 and ¶ [0035]); and making a notification that readjustment of an adjustment parameter used in the second image adjustment is needed, in a case where the SDR image adjustment mode and the HDR image adjustment mode are switched and the readjustment is needed (microcomputer 108 notifies the OSD unit 106 and the user is also notified S305, of any luminance outside of the first image adjustment in the HDR or SDR, which then triggers the second image adjustment with the OSD unit 106 and the luminance conversion resolution is corrected through a zebra display; ¶ [0033]-[0034], [0042]).  

Regarding Claim 17, Minoshima teaches a non-transitory computer-readable storage medium storing a program for causing a computer (image processing camera apparatus 100 includes ROM 110 for storing a program executed by the microcomputer and RAM 111 for working memory of the microcomputer 108; Fig 1 and ¶ [0016], [0087]) to execute an image processing method (image processing method using camera apparatus 100; Figs 1, 3, 6 and ¶ [0028]-[0058]), the image processing method comprising: obtaining a selection instruction of an image adjustment mode from a user (user will set zebra display to valid or invalid thereby operating the operation switch group 109 S301; Fig 3 and ¶ [0029]); performing,  SDR gamma processing suitable for a standard dynamic range (SDR) on a raw image in a case where the user selects an SDR image adjustment mode (user input indicates the luminance (brightness) range of the image in the SDR via the operation switch group 109 S302 and the microcomputer 108 acquires luminance data and performs luminance conversion S303 within the SDR; Fig 3 and ¶ [0031], [0034]); performing HDR gamma processing suitable for a high dynamic range (HDR) on the raw image in a case where the user selects an HDR image adjustment mode (user input indicates the luminance (brightness) range of the image in the HDR via the operation switch group 109 S302 and the microcomputer 108 acquires luminance data and performs luminance conversion S303 within the HDR; Fig 3 and ¶ [0031], [0034]); performing a second image adjustment on an image after the SDR gamma processing or the HDR gamma processing (luminance outside of the range is adjusted using the OSD unit 106 by creating a zebra display S304; Fig 3 and ¶ [0035]); and making a notification that readjustment of an adjustment parameter used in the second image adjustment is needed, in a case where the SDR image adjustment mode and the HDR image adjustment mode are switched and the readjustment is needed (microcomputer 108 notifies the OSD unit 106 and the user is also notified S305, of any luminance outside of the first image adjustment in the HDR or SDR, which then triggers the second image adjustment with the OSD unit 106 and the luminance conversion resolution is corrected through a zebra display; ¶ [0033]-[0034], [0042]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Minoshima (JP 2017139613) in view of Li et al (US PG PUB 2009/0086074).

Regarding Claim 3, Minoshima teaches the image processing apparatus according to claim 2 (as described above), including the first adjusting unit, the second adjusting unit, the notification unit, implemented via at least one processor (image processing unit 103, operation switch group 109, luminance conversion unit 114 and OSD unit 106 are implemented with the microcomputer 108 via the bus 116; ¶ [0012], [0017], [0020], [0024], [0025]).
Minoshima does not teach a detection unit configured to detect necessity of the readjustment, wherein the detection unit is implemented via at least one processor.
Li et al is analogous art pertinent to the problem solved in this application including a detection unit configured to detect necessity of the readjustment (dynamic range model controller 120 includes detection of environmental conditions and notification regarding changes to the dynamic range mode, to switch between normal dynamic range and high dynamic range; Fig 1, ¶ [0014]-[0016] and Claims 7 and 17), wherein the detection unit is implemented via at least one processor (the dynamic range mode controller 120 receives input from the image signal processor 115; ¶ [0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minoshima with Li et al including a notification unit configured to make a notification about an adjustment parameter, and the notification unit is implemented via at least one processor, as this may assist with reducing costs associated with image sensor selection and optimize the switching decisions in the dynamic mode, as recognized by Li et al (¶ [0024]-[0025]).  
Regarding Claim 4, Minoshima in combination with Li et al teaches the image processing apparatus according to claim 3 (as described above), wherein Minoshima teaches the case where the operation for switching is performed (user can input instructions to the operation switch group 109 to operate the luminance range (Y value, also referred to as gamma) to the standard dynamic range or the high dynamic range of an input image using the luminance conversion unit 114; Fig 1 and ¶ [0021]-[0024], [0026]), and Li et al further teaches the detection unit performs processing for detecting necessity of the readjustment (dynamic range model controller 120 performs process of detection of environmental conditions regarding changes to the dynamic range mode; Fig 1, ¶ [0014]-[0016] and Claims 7 and 17).
Regarding Claim 5, Minoshima in combination with Li et al teaches the image processing apparatus according to claim 3 (as described above), wherein Minoshima teaches wherein in a case where an adjustment parameter that causes switching between the SDR gamma processing and the HDR gamma processing is set to the first adjusting unit (input instructions to the operation switch group 109 to operate the luminance range (Y value, also referred to as gamma) to the standard dynamic range or the high dynamic range of an input image using the luminance conversion unit 114; Fig 1 and ¶ [0021]-[0024], [0026]), and Li et al teaches the detection unit performs processing for detecting necessity of the readjustment (dynamic range model controller 120 performs process of detection of environmental conditions regarding changes to the dynamic range mode; Fig 1, ¶ [0014]-[0016] and Claims 7 and 17).  
Regarding Claim 6, Minoshima in combination with Li et al teaches the image processing apparatus according to claim 3 (as described above), wherein Minoshima teaches in a case where an adjustment parameter for use in the second image adjustment is an adjustment parameter with which images with different characteristics are formed in the SDR and the HDR (the OSD unit 106 can adjust the luminance based on the luminance range detected in the SDR and HDR after the first image adjustment performed by the operation switch group 109 and luminance conversion unit 114; ¶ [0025], [0033]-[0034], [0042]), and Li et al teaches the detection unit detects that the readjustment is needed (dynamic range model controller 120 performs process of detection of environmental conditions regarding changes to the dynamic range mode; Fig 1, ¶ [0014]-[0016] and Claims 7 and 17).
Regarding Claim 7, Minoshima in combination with Li et al teaches the image processing apparatus according to claim 6 (as described above), wherein Minoshima teaches in a case where the adjustment parameter for use in the second image adjustment is an adjustment parameter that depends on a gamma characteristic of the image after the SDR gamma processing or the HDR gamma processing (the OSD unit 106 operates after the first image adjustment related to configuring the HDR or SDR, such that the OSD unit 106 corrects the luminance conversion resolution of any luminance outside of the first image adjustment in the HDR or SDR through a zebra display; ¶ [0025], [0033]-[0034], [0042]), the detection unit detects that the readjustment is needed and Li et al teaches the detection unit detects that the readjustment is needed (dynamic range model controller 120 performs process of detection of environmental conditions regarding changes to the dynamic range mode; Fig 1, ¶ [0014]-[0016] and Claims 7 and 17).
Regarding Claim 8, Minoshima in combination with Li et al teaches the image processing apparatus according to claim 6 (as described above), wherein Minoshima teaches the adjustment parameter that depends on the gamma characteristic includes an adjustment parameter for use in at least one of a tone curve adjustment and a color adjustment (prior to first luminance adjustment parameter, the image processing unit 103 converts the RGB image data into Y, Cb, Cr image data; Fig 1 and ¶ [0014]).  
Regarding Claim 12, Minoshima in combination with Li et al teaches the image processing apparatus according to claim 3 (as described above), wherein Minoshima teaches a storage unit configured to store the adjustment parameter before the readjustment and an adjustment parameter after the readjustment (image processing camera apparatus 100 includes RAM 111 for working memory of the microcomputer 108, the luminance conversion unit 114 and the like and a memory card 113, controlled by memory card controller 112, that is a recording medium for data generated by the microcomputer 108 on the RAM 111; Fig 1 and ¶ [0016]), wherein the first adjusting unit, the second adjusting unit, the notification unit, and the storage unit are implemented via at least one processor (image processing unit 103, operation switch group 109, luminance conversion unit 114 and OSD unit 106 are implemented with the microcomputer 108 via the bus 116; ¶ [0012], [0017], [0020], [0024], [0025]).  and Li et al further teaches a detection unit configured to detect necessity of the readjustment (dynamic range model controller 120 includes detection of environmental conditions and notification regarding changes to the dynamic range mode, to switch between normal dynamic range and high dynamic range; Fig 1, ¶ [0014]-[0016] and Claims 7 and 17), wherein the detection unit is implemented via at least one processor (the dynamic range mode controller 120 receives input from the image signal processor 115; ¶ [0016]).  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Minoshima (JP 2017139613) in view of Li et al (US PG PUB 2009/0086074) and in further view of Wang et al (CN 104811688).
Regarding Claim 9, Minoshima et al in combination with Li et al teaches an image processing apparatus according to claim 7 (as described above), wherein Li et al teaches the detection unit detects that the readjustment is not needed (dynamic range model controller 120 performs process of detection of environmental conditions regarding changes to the dynamic range mode and will not alert if not triggered; Fig 1, ¶ [0014]-[0016] and Claims 7 and 17).
Minoshima et al does not teach and Li et al does not teach a case where the adjustment parameter for use in the second image adjustment is an adjustment parameter that does not depend on the gamma characteristic.
Wang et al teaches a case where the adjustment parameter for use in the second image adjustment is an adjustment parameter that does not depend on the gamma characteristic (image adjustment parameter may be based on the rotation of the image in the deformation detection module 154; Fig 3 and ¶ [0069]-[0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minoshima and Li et al with the adjustment parameter for use in the second image adjustment is an adjustment parameter that does not depend on the gamma characteristic, as this may create an ideal space relation and improve image output, as recognized by Wang et al (¶ [0069]-[0070]).
Regarding Claim 10, Minoshima et al in combination with Li et al and Wang et al teaches an image processing apparatus according to claim 9 (as described above), wherein Wang et al further teaches in the adjustment parameter that does not depend on the gamma characteristic includes an adjustment parameter for use in at least one of an adjustment to rotate an image, an adjustment to scale an image, an adjustment to copy and paste an area in an image, and an adjustment to trim an image (image adjustment parameter may be based on the rotation of the image in the deformation detection module 154; Fig 3 and ¶ [0069]-[0070]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Minoshima (JP 2017139613) in view of Li et al (US PG PUB 2009/0086074) and in further view of Kobayashi (US PG PUB 2017/0280023).
Regarding Claim 11, Minoshima in combination with Li et al teaches an image processing apparatus according to claim 3 (as described above), wherein Li et al teaches the notification is made by the notification unit and an adjustment parameter that is detected by the detection unit to need the readjustment (dynamic range model controller 120 includes detection of environmental conditions and notification regarding changes to the dynamic range mode, to switch between normal dynamic range and high dynamic range; Fig 1, ¶ [0011]-[0020] and Claims 7 and 17).  
Minoshima does not teach and Li et al does not teach a second adjusting unit deletes an adjustment parameter. 
Kobayashi is analogous art pertinent to the problem solved in this application including a second adjusting unit deletes an adjustment parameter (a cancellation unit is configured to delete an adjustment result of the first adjustment color; ¶ [0007] and Claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minoshima and Li et al with Kobayashi including a second adjusting unit deletes an adjustment parameter, as this will improve processing speed and reduce unnecessary memory storage, as recognized by Kobayashi (¶ [0052]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Minoshima (JP 2017139613) in view of Li et al (US PG PUB 2009/0086074) and in further view of Daisuke (JP 2012226219).
Regarding Claim 13, Minoshima in combination with Li et al teaches an image processing apparatus according to claim 3 (as described above), wherein Li et al further teaches the notification unit makes the notification that are detected by the detection unit to need the readjustment dynamic range model controller 120 that includes notification regarding changes to the dynamic range mode, to switch between normal dynamic range and high dynamic range; Fig 1 and ¶ [0011]-[0019]).
Minoshima does not teach and Li et al does not teach in such a manner as to list adjustment parameters.
Daisuke is analogous art pertinent to the problem solved in this application including to list adjustment parameters (parameter setting history list 304 contains parameters of the adjustment items; Fig 3 and ¶ [0018]-[0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minoshima and Li et al with Daisuke including to list adjustment parameters as this provides feedback to the user regarding the adjustments made to the image and thereby improving potential data and image output, as recognized by Daisuke (¶ [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakatani et al (US PG PUB 2015/0356904) teaches an image processing apparatus including a first adjusting unit, second adjusting unit, processor and storage.
Takayuki et al (WO 2017094482) discloses a video encoding apparatus and method including a means to switch from standard dynamic range to a high dynamic range for a video signal. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667   

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667